                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

      F'REAL FOODS, LLC and
      RICH PRODUCTS
      CORPORATION,

                           Plaintiffs,

               v.                                Civil Action No. 16-41-CFC

      HAMILTON BEACH
      BRANDS, INC. and HERSHEY :
      CREAMERY COl\,fPANY,

                           Defendants.:


                          MEMORANDUM ORDER

      WHEREAS, Defendants filed a motion for summary judgment of: "(1)

noninfringement of U.S. Patent No. 5,803,377; (2) noninfringement of U.S. Patent

No. 7,520,658; (3) noninfringement of claim 22 of U.S. Patent No. 7,144,150; (4)

noninfringement of U.S. Patent No. 7,520,662 when consumers use the MIC2000;

(5) invalidity of U.S. Patent No. 5,803,377 as indefinite under 35 U.S.C. § 11212;

and (6) invalidity of U.S. Patent No. 7,520,658 and claim 22 of U.S. Patent No.

7,144,150 as indefinite under 35 U.S.C. § 11212" (D.1. 177);

      IT IS HEREBY ORDERED, for the reasons stated in the Court's

memorandum orders dated April 15, 2019 (D.1. 243), April 16, 2019 (D.1. 244 and
D.I. 245), and April 18, 2019 (D.I. 248), on this Twenty-second day of April in

2019, that Defendants' motion for summary judgment (D.1. 177) is DENIED:

      1.    Defendants' motion for summary judgment of"noninfringement of

U.S. Patent No. 5,803,377" is DENIED. See D.I. 243.

      2.    Defendants' motion for summary judgment of"noninfringement of

U.S. Patent No. 7,520,658" is DENIED. See D.I. 244; D.I. 248.

      3.    Defendants' motion for summary judgment of"noninfringement of

claim 22 of U.S. Patent No. 7,144,150" is DENIED. See D.I. 244.

      4.    Defendants' motion for summary judgment of"noninfringement of

U.S. Patent No. 7,520,662 when consumers use the MIC2000" is DENIED. See

D.I. 248.

      5.    Defendants' motion for summary judgment of"invalidity of U.S.

Patent No. 5,803,377 as indefinite under 35 U.S.C. § 112 ,I 2" is DENIED. See

D.I. 245.

      6.    Defendants' motion for summary judgment of"invalidity of U.S.

Patent No. 7,520,658 and claim 22 of U.S. Patent No. 7,144,150 as indefinite under

35 U.S.C. § 112 ,I 2" is DENIED. See D.I. 245.

      IT IS SO ORDERED.




                                         2
